Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Boice on January 4, 2021.
The application has been amended as follows: 
Please cancel claims 2-3, 8-9, and 15-16.
Please amend claims 1, 7, and 14 as follows:
1. (currently amended)	A method comprising:
	retrieving, by one or more processors, a set of rules that describe a tone and format for proposed content that is to be broadcast to an intended target;
	determining, by one or more processors, whether the proposed content conforms to the set of rules;
	in response to determining that the proposed content does not conform to the set of rules, modifying how the proposed content is broadcast to the intended target by:
	displaying, by one or more processors, a description of the proposed content on a user interface that displays a first application, wherein the proposed content is only capable of being transmitted by the first application, and wherein the first application is initially in a first unlaunchable state while being displayed on the user interface;
	modifying, by one or more processors, the proposed content into a modified content that conforms to the set of rules;
	displaying, by one or more processors, a description of the modified content on the user interface as the user interface displays a second application, wherein the modified content is only capable of being transmitted by the second application, and wherein the second application is initially in a second unlaunchable state while being displayed on the user interface;
	receiving, by one or more processors, a user selection of the second application; and
	executing, by one or more processors, the second application, wherein executing the second application causes the modified content to be broadcast to the intended target;
	generating, by one or more processors, an enriched content of the modified content by applying, to the modified content, content metatags that describe a content of the modified content;
	analyzing, by one or more processors, the enriched content to calculate a trustworthiness index (TI) for the enriched content, wherein the TI describes a level of accuracy of information presented by the enriched content; and
	further modifying, by one or more processors, how content is broadcast by the broadcasting system to the intended target based on the TI of the enriched content.


7. (currently amended)	A computer program product comprising a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising:
	retrieving a set of rules that describe a tone and format for proposed content that is to be broadcast to an intended target;
	determining whether the proposed content conforms to the set of rules;
	in response to determining that the proposed content does not conform to the set of rules, modifying how the proposed content is broadcast to the intended target by:
	displaying a description of the proposed content on a user interface that displays a first application, wherein the proposed content is only capable of being transmitted by the first application, and wherein the first application is initially in a first unlaunchable state while being displayed on the user interface;
	modifying the proposed content into a modified content that conforms to the set of rules;
	displaying a description of the modified content on the user interface as the user interface displays a second application, wherein the modified content is only capable of being transmitted by the second application, and wherein the second application is initially in a second unlaunchable state while being displayed on the user interface;
	receiving a user selection of the second application; and
	executing the second application, wherein executing the second application causes the modified content to be broadcast to the intended target;
	generating an enriched content of the modified content by applying, to the modified content, content metatags that describe a content of the modified content;
	analyzing the enriched content to calculate a trustworthiness index (TI) for the enriched content, wherein the TI describes a level of accuracy of information presented by the enriched content; and
	further modifying how content is broadcast by the broadcasting system to the intended target based on the TI of the enriched content.


14. (currently amended)	A computer system comprising one or more processors, one or more computer readable memories, one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories to perform a method comprising:
	retrieving a set of rules that describe a tone and format for proposed content that is to be broadcast to an intended target;
	determining whether the proposed content conforms to the set of rules;
	in response to determining that the proposed content does not conform to the set of rules, modifying how the proposed content is broadcast to the intended target by:
	displaying a description of the proposed content on a user interface that displays a first application, wherein the proposed content is only capable of being transmitted by the first application, and wherein the first application is initially in a first unlaunchable state while being displayed on the user interface;
	modifying the proposed content into a modified content that conforms to the set of rules;
	displaying a description of the modified content on the user interface as the user interface displays a second application, wherein the modified content is only capable of being transmitted by the second application, and wherein the second application is initially in a second unlaunchable state while being displayed on the user interface;
	receiving a user selection of the second application; and
	executing the second application, wherein executing the second application causes the modified content to be broadcast to the intended target;
	generating an enriched content of the modified content by applying, to the modified content, content metatags that describe a content of the modified content;
	analyzing the enriched content to calculate a trustworthiness index (TI) for the enriched content, wherein the TI describes a level of accuracy of information presented by the enriched content; and
	further modifying how content is broadcast by the broadcasting system to the intended target based on the TI of the enriched content.


Reasons for Allowance
Claims 1, 4-7, 10-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1, 7, and 14, the prior art to Vuskovic (2014/0092990) discloses automatically modifying the video’s content and/or the video’s metadata to implement the accepted optimizations. The prior art to Abecassis (5913013) selecting at least one of two versions of a content deemed appropriate for the user’s viewing level. The prior art to Cohen (2007/0294720) discloses determining a restricted image is included in the media asset, and in response displaying a modified version of the media asset. The prior art to Aristedes (9361353) generating modified media files from contribution data received from multiple electronic devices. The prior art fails to either disclose or suggest the combination of features as arranged and claimed by applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567.  The examiner can normally be reached on 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421